Citation Nr: 1010984	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-15 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an earlier effective date prior to August 25, 
1998, for the grant of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which implemented the May 2005 Board grant 
of service connection for PTSD at 70 percent disabling and 
entitlement to individual unemployability (TDIU) both 
effective August 25, 1998.  In January 2006, the Veteran 
disagreed with the effective date assigned his grant of 
service connection for PTSD. 

In a September 2008 Board decision, the Board denied the 
claim.  Subsequently, the Veteran appealed the Board's 
decision to the Court and in an Order dated in November 2009, 
the Court ordered that the joint motion for remand (Joint 
Motion) be granted and remanded the portion of Board's 
decision that denied entitlement to an earlier effective date 
prior to August 25, 1998, for the grant of service connection 
for post traumatic stress disorder for proceedings consistent 
with the Joint Motion filed in this case.  In the above-
mentioned September 2008 decision, the Board also denied the 
Veteran's claim of entitlement to additional retroactive 
disability compensation at the statutory monthly rate of 
$2,299 in effect on the date of the July 2005 rating 
decision, which granted a total disability rating based on 
individual unemployability (TDIU).  In the Joint Motion, the 
parties agreed that this issue should not be disturbed.  
Accordingly, the issue of entitlement to additional 
retroactive disability compensation at the statutory monthly 
rate of $2,299 in effect on the date of the July 2005 rating 
decision is no longer in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's initial claim for service connection for 
PTSD was filed in April 1984.  The claim was denied in August 
1984 and the Veteran failed to perfect an appeal.

3.  The Veteran submitted a claim for service connection for 
PTSD in August 1986.  The claim was denied in February and 
July 1987 rating decisions and in April 1990 by the Board.  

4.  The Veteran's statement to reopen his claim for service 
connection for PTSD was received on August 25, 1998.

5.  Reports from the United States Army Armed Services Center 
for Research of Unit Records were received in January 1999 
and February 2004.

6.  The Veteran did not provide sufficient information to 
permit corroboration of his claimed stressors prior to his 
claim of August 25, 1998.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than August 25, 1998, for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.156, 3.157, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify a veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Nevertheless, in this case, the Veteran is challenging the 
effective date for the grant of service connection for PTSD.  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in June 2001 before PTSD 
was granted was legally sufficient, VA's duty to notify in 
this case has been satisfied.  See also VAOPGCPREC 8-03 
(December 22, 2003).  Accordingly, the Board finds that 
further notice from VA to the Veteran is not required with 
regard to his claim for an earlier effective date for the 
grant of service connection for PTSD.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that VA is 
not required to provide claimant with an additional VCAA 
notice after the filing of a Notice of Disagreement 
challenging the effective date of an award for benefits).

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA, private medical, and Social 
Security Administration (SSA) records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim for an earlier effective date.  VA has also assisted 
the Veteran and his representative throughout the course of 
this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under laws administered by VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The Veteran is seeking entitlement to an effective date prior 
to August 25, 1998, for a grant of service connection for 
PTSD.  As will be discussed below, he contends that the 
effective date of this grant should be either April 9, 1973, 
or April 13, 1984.

In February 1973, the Veteran filed a claim for non-service 
connected pension for a physical and mental breakdown that 
started in December 1972.  A June 1973 rating decision denied 
non-service connected permanent and total disability benefits 
for a personality disorder and noted that alcoholism and drug 
abuse was the result of the Veteran's own willful misconduct.  
In April 1984, the Veteran first filed a claim for service 
connection for PTSD.  An August 1984 rating decision denied 
service connection for PTSD and referenced the Veteran's 
stressor of placing the body of his friend who died in a fire 
in a body bag.  Although he filed a notice of disagreement 
(NOD) with that decision in August 1984 and a statement of 
the case (SOC) was issued in September 1984, the Veteran 
failed to perfect his appeal, rendering the August 1984 
rating decision final.  38 C.F.R. §§ 20.202, 20.302.  

In August 1986, the Veteran filed a claim to reopen his claim 
for PTSD.  In December 1986, VA sent the Veteran a letter 
asking for specific details of the in-service stressful 
incidents that led to his PTSD such as dates, places, unit of 
assignment, description of the events, medals or citations 
received as a result of the incident and names of any other 
individuals involved in the events.  It was noted that this 
information was necessary to obtain supportive evidence of 
the stressful event and failure of a response might make this 
difficult or impossible.  

In February 1987, the Veteran stated that between 1966 and 
1967 onboard the USS FDR aircraft carrier off the shores of 
Vietnam, there were many fires on a daily basis and during 
one such fire he attempted to rescue his friend Ray and eight 
men died.  He also identified the stressors of a man being 
chopped into pieces after being thrown into the blades of a 
plane, ships crashing at sea and people getting knocked 
around and getting injured, and aiding other ships such as 
the USS Forrestal where 143 men died.  The Veteran's 
narrative was forwarded to the United States Army and Joint 
Services Environmental Support Group (ESG) which responded in 
June 1987 that a review of the records did not confirm the 
instances that the Veteran cited in his letter.  The USS FDR 
made one cruise to Vietnam launching their first strike in 
August 1966.  Additionally, the ESG indicated that the USS 
FDR returned from the Vietnam waters in January 1967.  It 
then deployed to the Mediterranean in September 1967 
returning in May 1968.  The ship then went into the shipyard 
for a major overhaul and was still in overhaul when the 
Veteran was discharged.  The Board notes that the Veteran's 
enlisted performance record showed that he served on board 
the USS FDR from approximately September 1966 to until 
September 1968.  

A February 1987 rating decision, which was confirmed by a 
July 1987 rating decision, denied the claim for PTSD because 
the alleged stressors were not corroborated.  The Veteran 
appealed this decision.  During a November 1988 hearing, the 
Veteran testified that in the summer of 1967, there was a 
fire onboard the ship where eight men died.  In April 1990, 
the Board upheld the denial of service connection for PTSD.  

In March 1992, the Veteran alleged clear and unmistakable 
error (CUE) with the August 1984 rating decision and the 
April 1990 Board decision.  The Board denied reconsideration 
of its decision in June 1992.  A February 1996 rating 
decision determined that the August 1984 decision was 
subsumed by the April 1990 Board decision and that a motion 
for reconsideration of the April 1990 Board decision was the 
proper recourse.  

In August 1998, the Veteran filed what was construed as a 
claim to reopen.  In February 1999, VA received a January 
1999 response from the United States Armed Services Center 
for Research of Unit Records (USASCRUR) that was addressed to 
the Veteran's representative.  On the second page of the 
document, it was noted that the Veteran's representative 
stated that he was interested in documenting instances of 
fires occurring aboard the USS FDR after April 7, 1967 
because that was the date the Veteran completed a fire 
fighting course.  USASCRUR informed that all U.S. Navy 
recruits attend fire fighting and damage control training 
while in Recruit training, which the Veteran completed in 
August 1966.  USASCRUR enclosed an extract from the 1967 
command history for the USS Forrestal, an extract from the 
1966 command history for the USS Oriskany, and the 1966-1968 
command histories for the USS FDR, which was the Veteran's 
unit of assignment.  The response stated that a fire broke 
out in July 1967 aboard the USS Forrestal that killed 134 men 
and injured 64 in the Gulf of Tonkin.  The USS FDR was in the 
vicinity of Florida at that time.  The USS FDR provided 
damage control assistance to the USS Oriskany when a flash 
fire occurred in October 1966 that killed 43 people.  On 
November 4, 1966, a fire broke out in the supply storeroom of 
the USS FDR that took the lives of eight crewmen.  The 1966-
1968 command histories did not list any other fires on the 
USS FDR.  It was further noted that in order to conduct a 
deck log search of the fires on the USS FDR, more specific 
dates were required.  

Thereafter, an April 1999 affidavit from the Veteran 
reflected that on November 4, 1966, he was on board the USS 
FDR when a fire broke out that resulted in several 
causalities.  He also stated that he witnessed and assisted 
in the damage control of the USS Oriskany when the USS FDR 
assisted that ship after a flash fire.  

In February 2004, USASCRUR confirmed that eight men died in a 
fire on board the USS FDR on November 4, 1966, when the ship 
was in station in the Gulf of Tonkin.  In May 2005, the Board 
granted the claim for entitlement to service connection for 
PTSD based in part on the February 2004 USASCRUR record which 
verified the November 1966 fire on board the USS FDR.

In the January 2006 NOD, the Veteran's representative argued 
that April 9, 1973, should be the effective date for the 
grant of service connection for PTSD.  The Veteran's 
representative is referring to the date VA received the 
Veteran's claim for non-service connected pension for a 
physical and mental breakdown, which was first received in 
February 1973, not April 1973.  That claim was denied in June 
1973 and the Veteran failed to perfect an appeal.  However, 
as noted above, the Veteran did not submit a claim for 
entitlement to service connection for PTSD for the first time 
until April 1984.  This was a new claim as the Veteran had 
previously submitted a claim for pension due to a physical 
and mental breakdown as opposed to one for PTSD.  See Ephraim 
v. Brown, 82 F.3d. 399, 401 (Fed. Cir. 1996).  This claim was 
denied in August 1984 and the Veteran again did not perfect 
an appeal.  Thus, the decision became final.  Even if it 
could be argued that the current claim was related to the 
claim from February 1973, which the Board does not accept, an 
effective date from 1973 would be precluded by operation of 
the law regarding reopened claims.  The same would be true 
for the claim from April 1984 as it was denied by a final, 
unappealed rating decision in August 1984.  Additionally, the 
Veteran appealed the July 1987 denial to the Board which 
denied service connection in April 1990 and denied 
reconsideration in June 1992, rendering those decisions 
final.

Absent a claim of clear and unmistakable error (CUE) in a 
prior decision, which has not been alleged pursuant to this 
appeal, the only remaining way for the Veteran to establish 
an earlier effective date is through the application of 38 
C.F.R. § 3.156(c).  In the May 2006 VA Form 9, the Veteran's 
representative argued that the effective date should be April 
16, 1984.  However, the Board notes that April 13, 1984, is 
the earliest date VA received the Veteran's original claim 
for entitlement to service connection for PTSD.  The 
Veteran's representative cited 38 C.F.R. § 3.156(c), which 
relates to the reopening and reconsideration of a claim based 
on the submission of relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim.  He essentially 
contends that the Veteran is entitled to service connection 
for his PTSD effective from April 13, 1984, which is the date 
of his original claim, because the Veteran's service 
connection claim was reopened and granted based on the 
submission of the stressor verification report from the 
service department (USASCRUR).

The Board observes that the provisions of 38 C.F.R. 
§ 3.156(c) were amended effective October 6, 2006, following 
the claim for an earlier effective dated made in the January 
2006 NOD.  See 71 Fed. Reg. 52455-52457 (Sept. 6, 2006) (now 
codified at 38 C.F.R. § 3.156(c) (2009)). 

Under the prior regulation, where the new and material 
evidence consisted of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction (AOJ).  This 
included official service department records which presumably 
had been misplaced and now been located and forwarded to VA.  
See 38 C.F.R. § 3.156(c) (2006).

The Board notes that the preamble in the proposed regulation 
contained a full explanation of the bases for the change in 
regulation.  See 70 Fed. Reg. 35388-35390 (June 20, 2005).  
The preamble noted that the use of the words "new and 
material evidence" was confusing as it inferred that VA may 
reopen a claim when service department records were received 
that were not available before.  The effective date of such a 
claim would be the date of the reopened claim.  It was noted 
that, in practice, when VA received service department 
records that were previously unavailable at the time of the 
prior decision, VA may reconsider the prior decision.  The 
effective date assigned would relate back to the date of the 
original claim, or date entitlement arose, whichever is 
later.  The effective date would not be limited to the date 
of the claim to reopen.

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)) that pertain to 
military experiences claimed by a veteran.  It was noted that 
such evidence may be particularly valuable in connection to 
claims for benefits for PTSD.  Id. at 35388; see also Vigil 
v. Peake, 22 Vet. App. 63 (2008).

The revised regulation provides:

(c) Service department records. (1) Notwithstanding any other 
section in this part, at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Such records 
include, but are not limited to: (i) Service records that are 
related to a claimed in- service event, injury, or disease, 
regardless of whether such records mention the Veteran by 
name, as long as the other requirements of paragraph (c) of 
this section are met; (ii) Additional service records 
forwarded by the Department of Defense or the service 
department to VA any time after VA's original request for 
service records; and (iii) Declassified records that could 
not have been obtained because the records were classified 
when VA decided the claim.  (2) Paragraph (c)(1) of this 
section does not apply to records that VA could not have 
obtained when it decided the claim because the records did 
not exist when VA decided the claim, or because the claimant 
failed to provide sufficient information for VA to identify 
and obtain the records from the respective service 
department, the Joint Services Records Research Center, or 
from any other official source.  (3) An award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.  (4) A retroactive evaluation of disability resulting 
from disease or injury subsequently service connected on the 
basis of the new evidence from the service department must be 
supported adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly, except as it may be 
affected by the filing date of the original claim.  See 38 
C.F.R. § 3.156(c) (2009).

After considering the Veteran and his representative's 
contentions, the Board finds that the claim for an earlier 
effective date must be denied.  As noted by the Veteran's 
representative, 38 C.F.R. § 3.156(c) does allow for the 
retroactive assignment of an effective date when a previously 
denied claim is reopened and service connection is granted 
based all or in part on new service department evidence.  The 
representative is also correct in observing that in this case 
the Veteran's claim was reopened and granted in part based on 
the service department's verification of the Veteran's 
stressor.  Both assertions are true regardless of which 
version of 38 C.F.R. § 3.156(c) is considered.  Thus, it is 
of no consequence which version of 38 C.F.R. § 3.156(c) the 
Board applies.

What is not mentioned, however, is that reconsideration of 
the original claim does not apply to records that VA could 
not have obtained when it decided the claim because the 
records did not exist when VA decided the claim, or because 
the claimant failed to provide sufficient information for VA 
to identify and obtain the records from the respective 
service department, JSRRC, or from any other official source.  
38 C.F.R. § 3.156(c)(2).  Under the facts of this case, the 
claimant failed to provide sufficient information for VA to 
identify and obtain records from JSRRC until after he filed 
what was construed as his claim to reopen in August 1998.

This is true regardless of which version of 38 C.F.R. § 3.156 
is applied.  The text of the final rule noted that the 
purpose of the rule was to clarify long-standing VA rules, 
issued pursuant to the Secretary's general authority under 
38 U.S.C. § 501(a), which authorize VA to award benefits 
retroactive to the date of a previously decided claim when 
newly discovered service department records are received.  
Further the text states that:  Proposed § 3.156(c)(2) refers 
to circumstances in which the claimant failed to provide 
information sufficient for VA to identify and obtain the 
records at issue.  When a claim for disability benefits is 
filed, VA seeks to obtain a complete copy of the veteran's 
service medical records from the service department.  
Accordingly, with respect to service medical records, a 
completed application form that sufficiently identifies the 
veteran's branch and dates of service will ordinarily be 
sufficient to enable VA to obtain the veteran's service 
medical records.  If a newly discovered service department 
record is one that VA should have received at the time it 
obtained the veteran's service medical records, we believe it 
ordinarily would be within the scope of proposed § 
3.156(c)(1).  However, some types of service records would 
not commonly be associated with a veteran's service medical 
records even though they may reflect or otherwise relate to 
treatment or hospitalization during service.  With respect to 
such records, we believe a determination must be made on a 
case-by-case basis as to whether the claimant provided VA 
with sufficient information to identify and obtain the record 
at the time of the prior claim.  See 71 Fed. Reg. 52455-52457 
(September 6, 2006).  

VA's duty to assist the Veteran in developing the facts and 
evidence pertinent to a  claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of Veterans to cooperate with VA.  See Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  The Board notes 
that 38 C.F.R. § 3.156(c)(2) was added to clarify VA 
practice, not to limit the scope of earlier effective date 
provisions.  In the present case, the Veteran's claim was 
granted in part based on records obtained from what is now 
known as the JSRRC.  Unlike service treatment records, a 
JSRRC search of service records is not automatically 
requested in response to a claim.  Rather, in PTSD cases, 
JSRRC is typically contacted in an effort to corroborate 
information provided by the Veteran regarding his alleged 
stressors.  JSRRC researches Navy records containing 
historical information on individual units as well as some 
personnel records as they relate to the stressful events 
described by veterans claiming service connection for PTSD.  
JSRRC provides regional offices with summaries of its 
findings but does not evaluate evidence, render opinions, 
make conclusions, or decide the merits of a claim.  Many 
records are quite voluminous, which is the reason behind 
JSRRC's requirement that the Veteran provide, at a minimum, a 
60-day time period in which the claimed stressor occurred.  
In other words, JSRRC is contacted in response to information 
that a veteran provides regarding his alleged PTSD stressors.  
Thus, in order to properly conduct a search, a veteran must 
adequately identify and describe his claimed stressor.  See M 
21-1MR, Part IV, subpart ii, 1.D.15.c. 

As discussed above, the Veteran's claim was denied, in part, 
in rating decisions dated in August 1984 and July 1987 
because he did not provide specific stressor verification 
evidence.  The May 1987 letter specifically requested such 
evidence and notified him of the consequences if he did not 
submit this information.  In his February 1987 narrative, the 
Veteran provided the time frame of 1966 to 1967, an entire 
year period.  The June 1987 response from the ESG (which was 
received by VA in July 1987) stated that a review of the 
records did not confirm the stressors identified by the 
Veteran in his February 1987 narrative.  Of note is that the 
ESG response indicated that the USS FDR made one cruise to 
Vietnam launching the first strike in August 1966 and the 
ship returned from the Vietnam waters in January 1967.  The 
Board finds it significant that the Veteran was provided 
notice of the ESG's findings in the July 1987 rating 
decision, which specifically noted that the ESG was unable to 
confirm the stressors outlined in his February 1987 
narrative, and the full response by the ESG was provided to 
the Veteran in the August 1987 SOC.  

The effective date of August 25, 1998, corresponds to the 
date on which the Veteran next requested entitlement to 
service connection for PTSD.  Until that date, the Veteran 
had failed to provide sufficient information for VA to 
identify and obtain the service department records that could 
verify his in-service stressor, despite being asked for this 
information.  In this regard, the Veteran had previously 
sated in February 1987 that between 1966 and 1967 on the USS 
FDR when it was off the shores of Vietnam, there were many 
fires on a daily basis and during one such fire he attempted 
to rescue his friend Ray and eight men died.  Later, the 
Veteran testified in November 1988 that eight men died in a 
fire onboard the USS FDR while it was off the coast of 
Vietnam in the summer of 1967, during which time the ESG 
reported that the USS FDR had already returned from Vietnam.  
As previously discussed, the Veteran had been informed of the 
ESG's findings in detail in the August 1987 SOC, which 
reflected that the USS FDR was not in the vicinity of Vietnam 
during the summer of 1967.  Moreover, although the Veteran 
stated in his February 1987 narrative that he aided the USS 
Forrestal where 143 men died, USASCRUR noted that at the time 
a fire broke out aboard the USS Forrestal when it was in the 
Gulf of Tonkin when people were killed, the USS FDR was near 
Florida.  Thus, this stressor was not corroborated.  
Additionally, the Veteran never mentioned aiding the USS 
Oriskany until April 1999.  

The Board finds it significant that when the Veteran's 
representative requested corroboration of the Veteran's 
stressors, he was looking for documentation of instances of 
fires occurring aboard the USS FDR after April 7, 1967, after 
which time the USS FDR had already returned from the waters 
of Vietnam.  In fact, it was not until after the Veteran's 
representative received the January 1999 response from the 
USASCRUR verifying that a fire broke out in the supply room 
on the USS FDR on November 4, 1966, that took the lives of 
eight crewman, that the Veteran reported in April 1999 that 
he was on board the USS FDR when the fire occurred on that 
date.  The Board must emphasize that JSRRC does not search 
through records in an attempt to identify (rather than 
verify) an in-service stressor, nor does it provide general 
historical documentation or copies of records without 
specific incident.  In other words, JSRRC does not find 
stressors, it corroborates them.  Before April 1999, as 
referenced above, the Veteran had not identified a concise 
date range for VA to request JSRRC to attempt to corroborate 
the fire stressor.  

As such, until the Veteran provided the April 1999 affidavit 
which stated that on November 4, 1966, he was on board the 
USS FDR when a fire broke out that resulted in several 
causalities, sufficient evidence had not been submitted in 
order for the USASCRUR to conduct a search to attempt to 
verify the Veteran's alleged stressors.  Moreover, none of 
the Veteran's other alleged stressors have been corroborated.  
The Board therefore finds that an effective date prior to 
August 25, 1998, is not warranted.  38 C.F.R. § 3.156(c)(2).


ORDER

Entitlement to an earlier effective date prior to August 25, 
1998, for the grant of service connection for post traumatic 
stress disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


